—In an action, inter alia, to recover damages for age discrimination in violation of Executive Law § 296, the plaintiff appeals, as limited by his notice of appeal and brief, from so much of an order of the Supreme Court, Westchester County (Coppola, J.), entered December 3, 1998, as granted those branches of the defendants’ motion which were for summary judgment dismissing the fourth and fifth causes of action in the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
Assuming that the plaintiff demonstrated a prima facie case of age discrimination, the defendants met their burden of establishing that the decision not to renew his contract was based on legitimate, nondiscriminatory reasons and not his age (see, Ferrante v American Lung Assn., 90 NY2d 623; Matter of Laverack & Haines v New York State Div. of Human Rights, 88 NY2d 734; Matter of Miller Brewing Co. v State Div. of Human Rights, 66 NY2d 937; Alfano v Miller Envtl. Group, 253 AD2d 446). The plaintiff failed to raise material issues of fact as to whether the reason proffered by the defendants was pretextual (see, Ferrante v American Lung Assn., supra).
The Supreme Court also properly dismissed the plaintiffs cause of action based on retaliation as there was no reasonable basis for him to believe that the defendants engaged in any discriminatory practice prohibited by the Executive Law (see, Executive Law § 296 [1] [e]; Dodd v Middleton Lodge [Elks Club] No. 1097, 264 AD2d 706; Matter of Electchester Hous. Project v Rosa, 225 AD2d 772, 773).
Finally, the plaintiff failed to demonstrate how further discovery might reveal the existence of material facts which would warrant the denial of summary judgment (see, CPLR 3212 [fl; Delaney v Good Samaritan Hosp., 204 AD2d 678). Accordingly, the Supreme Court properly granted summary judgment dismissing the fourth and fifth causes of action. Santucci, J. P., Joy, Goldstein and Schmidt, JJ., concur.